           Case 1:20-cr-00278-TNM Document 27 Filed 06/29/21 Page 1 of 7




                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA


 ------------------------------------------------------x

 UNITED STATES OF AMERICA
                                                              No. 1:20-CR-00278-TNM
                                    Plaintiff,

               v.                                             FILED UNDER SEAL

 KEITH BERMAN,

                                    Defendant.

 ------------------------------------------------------x



         DEFENDANT’S REPLY TO THE GOVERNMENT’S OPPOSITION TO
     THE DEFENSE MOTION FOR DISCOVERY RELATED TO THE GOVERNMENT
      SUBPOENA OF THE LAW FIRM AND MOBILE TELEPHONE RECORDS OF
                  DEFENDANT KEITH BERMAN’S COUNSEL


        Counsel for the defendant Keith Berman respectfully submits this reply to the

Government’s opposition to the defense motion concerning the Government’s use of a grand jury

subpoena to obtain the records of Mr. Ronald Herzog’s law firm office and mobile telephone.

Pursuant to Local Rule 6.1, the defense requests that this reply, like the Government’s opposition,

be filed under seal.

Relevant Background

        After learning from Government discovery sent to defense counsel that the Government

had obtained Mr. Herzog’s telephone records from his telecommunications carrier, I wrote to the

Government, by letter dated June 7, 2021, seeking an explanation why it had sought and obtained
         Case 1:20-cr-00278-TNM Document 27 Filed 06/29/21 Page 2 of 7




this information from a lawyer representing the client the Government is prosecuting. (Ex. A to

the motion)

       On June 13, 2021, Government counsel responded. The response characterized our request

as inquiring into the government’s “ongoing investigation,” and declined “to explain the

motivations for steps taken in a grand jury investigation.” The letter expressed the Government’s

obligation, when coming into possession of “potentially privileged communications in the course

of a criminal investigation,” and referred to a unit in the DOJ Fraud Section responsible for

reviewing materials to filter out any attorney-client privileged documents. (Ex. B to the motion)

       In sum, although this very short letter rejected our request for the reasons why the

Government had subpoenaed the telephone records of defense counsel, the Government

acknowledged that it had obtained “potentially privileged communications” in the form of

telephone records and that these would be subject to the filter unit’s process. However, the

Government refused to state why these records had been subpoenaed on the ground that to do so

would result in the disclosure of information about “an ongoing investigation.”

The Government’s Opposition to the Defense Motion

       The Government’s opposition is a curious and essentially unresponsive document that

raises far more questions than it answers. Although the Government’s response to our letter

referred to an “ongoing investigation” and declined to describe “steps taken in a grand jury

investigation,” the Government now concedes, in its motion to file its opposition under seal, that

the pending defense motion “does not directly deal with a pending grand jury matter.” There is no

attempt to reconcile the inconsistency between the Government’s June 7 statements to the effect

that our motion related to an ”ongoing investigation” and the defense was improperly probing into




                                                2
          Case 1:20-cr-00278-TNM Document 27 Filed 06/29/21 Page 3 of 7




a “grand jury investigation” and its statement made less than three weeks later that the defense

motion does not even relate to a pending grand jury matter.

       Despite this concession, the Government opposition repeatedly invokes the secrecy and

presumed regularity of the grand jury as the basis to refuse the relief requested by the defense—

while also injecting irrelevant information and relying on inapposite caselaw.

       For instance, the Government found irresistible beginning its opposition by needlessly

summarizing some of the allegations in the Indictment. Surely that provides no relevant basis for

denying the defense motion. Mr. Berman is presumed to be innocent of the charged offenses—no

matter how often the Government delights in their repetition. Mr. Berman and defense counsel are

entitled to maintain the confidentiality of the privileged nature of their communications free from

prosecutorial scrutiny.

       Constructing arguments that further obscure the issue at hand, the Government predictably

contends the Department of Justice Manual confers no rights that can be enforced. This is a familiar

argument made whenever the Government has ignored, skirted, or even violated one or more of

the Manual’s provisions. Perhaps Government counsel will permit me to remind them of Section

9-27.110 of the DOJ Manual which states that its principles “are intended to promote the reasoned

exercise of prosecutorial discretion,” and Section 9-27.120 which states that: “In carrying out

criminal law responsibilities, each Department of Justice attorney should be guided by these

principles.” Regardless of the well-known safe haven for prosecutors that these principles cannot

be enforced, we call upon the Government to demonstrate that subpoenaing the telephone records

of defense counsel is in any way consistent with the lofty ideals set forth in what amounts to

Government counsel’s employment manual.




                                                 3
           Case 1:20-cr-00278-TNM Document 27 Filed 06/29/21 Page 4 of 7




       The bulk of the opposition is devoted to basic principles about the breadth of the power of

the grand jury. In perhaps unintended irony, the Government argues that no matter how it uses (or

abuses) the grand jury’s subpoena power, the defense bears the burden of disproving the

presumption of regularity. This is ironic because the pending motion is aimed discovering the facts

concerning the Government’s rationale for its use of the grand jury power to pry into defense

counsel’s telephone and texts contacts with Mr. Berman—while casting its net so widely it surely

swept up the telephone and text records of other clients of Mr. Herzog’s law firm. If there was

parity of information here, the defense might well overcome the presumption. But both the

Government’s response to our letter—and the newly-minted position set forth in its opposition—

amounts to stonewalling the defense about the information it chides us for not producing.

       Indeed, the Government goes so far as to argue that because the superseding indictment

returned in May 2021, five months after the initial indictment, added an obstruction count that:

“[t]his alone should be sufficient to defeat defendant’s allegation of grand jury abuse.” This

assertion implies that the Government properly continued investigating possible other offenses

after the December 2020 original indictment—such as the obstruction charge added in the May

2021 superseding indictment. Within this implication is somewhat of an indirect hint that

subpoenaing Mr. Herzog’s telephone records was somehow warranted by this obstruction

investigation.

       This is misleading in the extreme. Every single allegation related to the charge of

obstruction refers to events that occurred before the original indictment was returned. Even if this

is what is being hinted, it still begs the question why the Government is so resistant—even under

seal—to plainly explain the basis on which it decided to subpoena defense counsel’s telephone

records.


                                                 4
            Case 1:20-cr-00278-TNM Document 27 Filed 06/29/21 Page 5 of 7




          Consider the following thought experiment. What if the shoe was on the other foot?

Consider, hypothetically, that this is a civil litigation instead of a criminal prosecution—with broad

civil discovery available to both sides. Would Government counsel be so blasé if they discovered

defense counsel had subpoenaed their own telephone and text records from their telephone

providers?

          Next, the Government argues that the defense motion “has offered no basis, other than

speculation,” for seeking the “government’s rationale for issuing a subpoena to defense attorney

Ronal Herzog’s telephone provider to obtain telephone records for Mr. Herzog.” To the

Government, such an inquiry is not “appropriate or necessary.” This shows the fundamental

difference between the positions of the Government and defense on this matter. To the defense,

the Government’s intrusion into defense counsel’s telephone records is res ipsa loquitor. It speaks

loudly of the use of Government power that requires an explanation for its exercise. A prosecution

team confident that its decision was justified would disclose rather than conceal the basis for its

action.

          Turning to the cases on which the Government relies for the proposition that courts have

“generally ruled that mere inquiry into a defendant’s lawyer is not, in and of itself, improper,” the

Government cites to three cases, none of which involve a government subpoena of defense

counsel’s telephone records. To its credit, the Government concedes that the cases involve issues

that are only “similar,” thus admitting without saying so that it has been unable to identify any

court in the land that has ever approved what the Government did here. Moreover, upon

examination, the issues in these three cases could not be more dissimilar from the circumstances

presented by the defense motion.




                                                  5
         Case 1:20-cr-00278-TNM Document 27 Filed 06/29/21 Page 6 of 7




       The lone case in this district, as well as the Fourth Circuit case, involved defendants

charged with serious narcotics offenses who claimed little or no assets but who were defended by

privately retained counsel. In both cases, the Government served subpoenas on counsel for fee-

related information. This was approved largely on the ground that access to unexplained large

amounts of money or other assets was relevant to proving that the defendants were involved in

large-scale drug dealing. See In re Grand Jury Proceedings, 201 F. Supp. 2d 5 (D.D.C. 1999); In

re Grand Jury Proceedings, 42 F.3d 876, 879 (4th Cir. 1994). Fee information, which is generally

not protected from disclosure, is not equivalent to the telephone records of defense counsel. The

final case relied upon the Government involved a hearing focused on whether a defendant had

submitted a false document through counsel. His lawyers testified pursuant to the crime-fraud

exception to the attorney-client privilege. United States v. Boender, 719 F. Supp.2d 951 (N.D. Ill.

2010). None of these cases are applicable to the merits of the defense motion.

       Finally, the Government relegates to its penultimate paragraph a vain effort to minimize

the information it obtained. Specifically, the Government seeks to diminish the impact of

subpoenaing Mr. Herzog’s telephone records by asserting two utterly contradictory assertions.

First, the Government contends there is no genuine issue of privileged communications because

its subpoena obtained metadata which it describes as “indicat[ing] the date and time of, and phone

numbers involved, in a call or text message.” The Government yet again demonstrates its profound

misunderstanding of the impact of it being able to track when Mr. Herzog and Mr. Berman spoke

or texted one another, how long these calls may have lasted, and the like, including work product

protected communications concerning Mr. Berman’s defense. This is a dagger pointed at the

attorney-client relationship and the Government seems clueless that it is wielding the dagger.




                                                6
         Case 1:20-cr-00278-TNM Document 27 Filed 06/29/21 Page 7 of 7




       Peculiarly, after arguing that the nature of the records it obtained raise no issue of attorney-

client privilege—in the same breath and same paragraph—the Government refers, as it did in its

June 14 response to our June 7 letter, to the filtering out of privileged communications: “to the

degree the government has obtained materials that might expose it to potentially privileged

communications, it has…ensured that those materials are reviewed by filter attorneys.”

       Because the Government’s June 14 letter and opposition to the defense motion appear to

be rife with serious inconsistencies, a failure to appreciate the significance of its subpoena of

defense countless telephone records, and failure to find a single decision of any court where such

an aggressive Government stratagem has been approved, we again urge the Court to require the

Government to provide a satisfactory explanation for issuing a subpoena for defense counsel’s

telephone records. Failing that, all such records should be returned to Mr. Herzog.


                                                       Respectfully submitted,


                                                       /s/ Walter P. Loughlin
                                                       Walter P. Loughlin
                                                       340 West 57th Street
                                                       Suite 5D
                                                       New York, New York 10019
                                                       (230) 2163445
                                                       walter.loughlin@gmail.com

                                                       Counsel for Defendant Keith Berman

Ronald S. Herzog, Esq.
Of Counsel




                                                  7
